Exhibit 10.13
 
GUARANTY AND SUBORDINATION AGREEMENT
(Particular Guaranty)




TO:  ROYAL BANK OF CANADA


FOR VALUE RECEIVED, and in order to induce Royal Bank of Canada  (the “Lender”)
and its successors and assigns as lender under the Loan Agreement (as defined
below) to grant, extend or continue credit or other financial accommodations to
2314505 Ontario Inc. (the “Borrower”), the undersigned (the “Guarantor”)
unconditionally and irrevocably guarantees to the Lender and its successors and
assigns the complete and punctual payment when due (whether at the stated
maturity or earlier by acceleration or otherwise) of all Liabilities (as defined
in the next sentence) at any time owing by the Borrower to the
Lender. “Liabilities” as used in this Guaranty means all indebtedness,
obligations, liabilities and other amounts due, of whatever nature, of the
Borrower to the Lender, whether now existing or hereafter incurred, whether
created directly or acquired by the Lender by assignment or otherwise, whether
matured or unmatured, whether absolute or contingent, whether characterized as
principal, premium, interest, additional interest, fees, expenses or otherwise
and whether the Borrower is bound alone or with any others or as principal or as
surety, plus all amounts payable by the Guarantor under paragraph 8 of this
Guaranty, including, without limitation, all indebtedness, obligations and
liabilities owing to the Lender under a certain loan agreement dated the  4th
day of June, 2012 among the Borrower and the Lender (the “Loan Agreement”).


Notwithstanding any provision to the contrary contained herein, to the extent
the obligations of the Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of the Guarantor hereunder shall be limited to the maximum
amount that is permissible under applicable law (whether federal or state).


THE GUARANTOR FURTHER AGREES WITH THE LENDER AS FOLLOWS:


1.  Certain Rights of Lender.  At any time and from time to time (and whether
once or more than once), without the necessity of any reservation of rights
against the Guarantor and without notice to, demand on or further assent by the
Guarantor or any other person:  (a) any collateral security (which term as used
in this Guaranty includes other guaranties) held by or available to the Lender
in respect of the Liabilities or in respect of any guaranty of the Liabilities
may be sold, exchanged, waived, subordinated, surrendered or released, in whole
or in part and in any order; (b) any of the Liabilities or the obligations of
any other guarantor of the Liabilities may be changed, renewed, extended,
continued, accelerated, surrendered, compromised, subordinated, waived or
released, in whole or in part, or any default with respect thereto waived or any
demand for payment with respect thereto rescinded; (c) the Lender may set off,
refrain from setting off or release, in whole or in part, any balance of any and
all deposits (general or special) or credits on its books in favor of the
Borrower or of any such guarantor, may take or refrain from taking or perfecting
any security interest in any collateral security and may exercise or refrain
from exercising any right against the Borrower or any other person; (d) the
Lender may extend or refrain from extending further credit or financial
accommodations in any manner whatsoever to, may accept compositions from and may
otherwise generally deal with the Borrower and any other person and with any
collateral security as the Lender may see fit; and (e) the Lender may apply all
moneys at any time received from the Borrower or any other person or from any
collateral security in such manner, in such amounts and against such part of the
Liabilities (including Liabilities not covered by this Guaranty) as the Lender
considers best and change any such application in whole or in part as the Lender
may see fit.  All of these actions may be taken without in any way limiting,
diminishing or affecting the Guarantor’s liability under this Guaranty and
without imposing any obligation of trust on the Lender, and no loss of or in
respect of any collateral security, whether caused by the fault of the Lender or
otherwise, shall in any way limit, diminish or affect the Guarantor’s liability
under this Guaranty.


2.  Liability of Guarantor Unconditional.  This Guaranty is a guaranty of
payment and not merely of collection.  The Guarantor’s liability under this
Guaranty is absolute and unconditional and shall not be limited, diminished or
affected by the happening from time to time of any event, including (but not
limited to) any event described in paragraph 1 of this Guaranty and any of the
following events, whether or not any such event occurs with notice to or with
the consent of the Guarantor or once or more than once:


(a)  the waiver, surrender, compromise, settlement, discharge, release or
termination of any or all of the Liabilities;


(b)  the failure to give any notice to the Borrower;


(c)  the extension of the time for payment or performance of any of the
Liabilities;


(d)  the change (whether or not material) of the terms of the Loan Agreement or
any other document relating to the Liabilities (a “Document”);


(e)  the taking of or failure to take any action referred to in any Document;


(f)  the illegality, invalidity, unenforceability (including, but not limited
to, by reason of any statute of limitations or automatic stay) or irregularity
of any of the Liabilities or any Document;


(g)  any failure, omission, delay or lack of diligence on the part of the Lender
in the enforcement, assertion or exercise of any right, power or remedy
conferred on the Lender under any Document, or the inability of the Lender to
enforce any provision of any Document for any reason, or any other act or
omission on the part of the Lender, including (but not limited to) failure by
the Lender to perfect or protect any lien or security interest granted to the
Lender, to commence and prosecute any action to collect the Liabilities or to
enforce or collect any judgment obtained by the Lender;


(h)  the dissolution or liquidation of the Borrower, the sale or other
disposition of all or substantially all of the assets of the Borrower, the
marshalling of assets and liabilities of the Borrower or the existence of
receivership, insolvency, assignment for the benefit of creditors, bankruptcy,
reorganization, arrangement, adjustment, composition or other similar
proceedings affecting the Borrower; and


(i)  any other event, action or circumstance that would, in the absence of this
subparagraph (i), result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
3.  Waiver of Notice.  The Guarantor waives all notices of the creation,
renewal, extension or accrual of any of the Liabilities and notice or proof of
reliance by the Lender on this Guaranty or acceptance of this Guaranty.  The
Liabilities shall conclusively be considered to have been created, contracted or
incurred in reliance on this Guaranty, and all dealings between the Borrower and
the Lender shall likewise be conclusively presumed to have been had or
consummated in reliance on this Guaranty.  The Guarantor also waives (to the
extent permitted by applicable law) all requirements of notice, presentment,
protest or demand on it, the Borrower or any other person, all other notices and
demands whatsoever relating to the Liabilities and any requirement that the
Lender file a claim with a court in any bankruptcy or similar proceedings of the
Borrower or first proceed against the Borrower or any other person or first
realize on any collateral security held by it or otherwise exhaust any right,
power or remedy under any Document or against the Borrower or any other person
before proceeding against the Guarantor under this Guaranty.  The Lender shall
have no responsibility to notify the Guarantor of the Borrower’s financial
condition or the Borrower’s incurrence or performance of the Liabilities.


4.  Continuing Guaranty.  This Guaranty is a continuing guaranty, shall not be
discharged until performance and payment in full of all of the Liabilities,
payment of all amounts payable by the Guarantor under this Guaranty and
cancellation of this Guaranty by the Lender and shall remain in full force and
effect notwithstanding any interruption in the business relations between the
Borrower and the Lender or any increase or decrease (including a decrease to
zero) from time to time in the amount of the Liabilities.  If demand for, or
acceleration of the time for, payment by the Borrower to the Lender of any of
the Liabilities is stayed upon the insolvency, bankruptcy, reorganization or
proposed compromise or arrangement with creditors of the Borrower, all
Liabilities of which payment or performance is stayed that would otherwise be
subject to demand for payment or acceleration shall nonetheless be payable by
the Guarantor immediately on demand by the Lender.


5.  Reinstatement.  This Guaranty shall continue to be effective, or shall be
reinstated, if at any time payment, or any part thereof, of any of the
Liabilities is rescinded or must otherwise be returned by the Lender for any
reason whatsoever (including, but not limited to, the bankruptcy, insolvency,
dissolution, liquidation or reorganization of the Borrower or any other person),
all as though such payment had not been received by the Lender.


6.  Subordination.  All indebtedness, obligations, liabilities and other amounts
due, of whatever nature, of the Borrower to the Guarantor (the “Subordinated
Debt”), whether now existing or hereafter incurred, whether created directly or
acquired by the Guarantor by assignment or otherwise, whether matured or
unmatured, whether absolute or contingent, whether characterized as principal,
premium, interest, additional interest, fees, expenses or otherwise and whether
the Borrower is bound alone or with any others or as principal or as surety, are
hereby assigned to the Lender and shall be subject and subordinate to the
Liabilities, and all moneys received by the Guarantor in respect of the
Subordinated Debt shall immediately on the Lender’s demand be received in trust
for the Lender and paid over to the Lender.  This subordination is independent
of the guaranty provided in this Guaranty and shall remain in full force and
effect notwithstanding any termination of or decrease in the Guarantor’s
liability under this Guaranty.  Assets of the Borrower held by the Guarantor,
whether in the form of deposits, collateral security or otherwise, shall not at
any time be set off against the Subordinated Debt but shall be held in trust for
the Lender.  The Guarantor hereby undertakes to execute such additional
documents and to do such additional acts as may be necessary or desirable (in
the sole opinion of the Lender) in order to carry out, complete or perfect this
subordination and assignment.


7.  Limits on Subrogation.  No payment by the Guarantor pursuant to any
provision of this Guaranty or other satisfaction of the Guarantor’s liability
under this Guaranty shall entitle the Guarantor, by subrogation or otherwise, to
any right or remedy against the Borrower until after the indefeasible payment in
full of the Liabilities.


8.  Costs, Expenses, Etc.  The Guarantor agrees to pay on demand all losses,
costs, expenses (including, but not limited to, attorneys’ fees (including
allocated costs and expenses of counsel who are employees of the Lender)) and
damages incurred by the Lender in connection with the preparation of this
Guaranty or any amendment, waiver or consent with respect to this Guaranty, in
connection with any rescission or return referred to in paragraph 5 of this
Guaranty, in enforcing or attempting to enforce this Guaranty or any other
guaranty of the Liabilities or in protecting the Lender’s rights under this
Guaranty or any other guaranty of the Liabilities following any default by the
Guarantor under this Guaranty, whether the Lender’s rights are enforced by suit
or otherwise.


9.  Obligations Additional.  This Guaranty and the Guarantor’s liability under
this Guaranty are in addition to and not in substitution for (a) any other
collateral security, by whomsoever given, at any time held by the Lender and (b)
any present or future obligation of the Guarantor or any other obligor to the
Lender incurred otherwise than under this Guaranty, whether the Guarantor or
such other obligor is bound with or apart from the Borrower.


10.  Setoff, Etc.  As security for the payment of the Guarantor’s liability
under this Guaranty, the Guarantor grants to the Lender a continuing lien on,
security interest in and right of setoff against all moneys, securities (other
than any “margin stock”, as such term is defined in Regulation U of the Board of
Governors of the Federal Reserve System) and other property of the Guarantor,
and the proceeds thereof, now or hereafter in the possession of or on deposit
with the Lender or with any subsidiary or affiliate of the Lender or any third
party for the benefit of the Lender or any subsidiary or affiliate of the
Lender, whether held in a general or special account or deposit (including, but
not limited to, time deposits) or for safekeeping, custody, pledge,
transmission, collection or otherwise, and any other credits, indebtedness or
claims, in each case whether direct or indirect, absolute or contingent, or
matured or unmatured, at any time held or owing by the Lender to or for the
credit or account of the Guarantor.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
the Guarantor authorizes the Lender, on the occurrence of a default by the
Guarantor under this Guaranty, to proceed against all or any part of such
moneys, securities and other property of the Guarantor, at any time or from time
to time, without notice to the Guarantor or any other person, to the full extent
of the Guarantor’s liability under this Guaranty, by right of setoff, banker’s
lien or otherwise, and to appropriate and apply all or any part of such moneys,
securities and other property against and on account of the Guarantor’s
liability under this Guaranty, whether or not the Lender has made any demand
under this Guaranty and although the obligations and liabilities held or owing
by the Lender may be contingent or unmatured.  The Guarantor authorizes the
Lender to do all such acts and to execute all such documents in the Guarantor’s
name or the Lender’s name as may be considered by the Lender necessary or
appropriate to preserve, protect or perfect its rights and remedies under this
paragraph.


11.  Payments.  All payments under this Guaranty shall be made to the Lender at
the location specified in the Loan Agreement or such other branch, agency or
affiliate of the Lender as the Lender may indicate in a written notice to the
Guarantor, in immediately available funds and without setoff, counterclaim or
deduction of any kind, and shall be made in the lawful currency in which the
Liabilities are payable (“Primary Currency”).  Without in any manner limiting
the Guarantor’s obligations contained in the preceding sentence, if any sum is
paid to and received by the Lender under this Guaranty in a currency other than
the Primary Currency (such other currency is called the “Alternative Currency”),
whether by judgment (and notwithstanding the rate of exchange actually applied
in such judgment) or otherwise, the Guarantor’s liability under this Guaranty
shall nevertheless be discharged only to the extent of the net amount of Primary
Currency that the Lender is able in accordance with its normal banking
procedures to purchase with such amount of Alternative Currency.  If the Lender
is not able to purchase with such amount of Alternative Currency sufficient
Primary Currency to discharge the Guarantor’s liability under this Guaranty in
full, the Guarantor’s obligations to the Lender with respect to such difference
shall be due as a separate debt and shall not be affected by payment of or
judgment being obtained for any other sums due under this Guaranty.


12.  Successors and Assigns.  This Guaranty shall inure to the benefit of the
Lender and its successors, transferees and assigns and shall bind the Guarantor
and the Guarantor’s successors and assigns; provided, however, that the
Guarantor may not assign its rights or obligations under this Guaranty without
the Lender’s prior written consent.  If the Guarantor is a partnership, the
Guarantor’s liability under this Guaranty shall remain in full force and effect
notwithstanding any change in the parties comprising the partnership and the
term “Guarantor” shall include any altered or successive partnerships, but the
predecessor partnerships and their partners shall continue to be bound under
this Guaranty.
 
 
 
2

--------------------------------------------------------------------------------

 

 
13.  Joint and Several Obligations.  If this Guaranty is executed by more than
one party, each party’s liability under this Guaranty shall be joint and
several; provided, however, that this Guaranty shall be construed for all
purposes as if a separate, identical agreement (including any limitation on the
Guarantor’s liability) had been executed by each party.  The Guarantor’s
liability under this Guaranty shall not in any way be changed, reduced or
terminated as a result of (a) any change or reduction in or termination of the
obligations of any other guarantor of the Liabilities, (b) the death or loss or
diminution of capacity of any other guarantor of the Liabilities or (c) the
failure of any other person to execute this or any other guaranty of the
Liabilities.


14.  No Merger, Etc.  The Guarantor shall not, without the Lender’s prior
written consent, enter into any merger, amalgamation or consolidation or, except
in the ordinary course of business, sell, lease or otherwise transfer or dispose
of a material portion of the Guarantor’s assets.


15.  Waivers and Amendments, Cumulative Remedies.  The Lender shall not be
obligated to exercise any right, power or privilege under this Guaranty, and no
failure to exercise and no delay in exercising, on the part of the Lender, any
such right, power or privilege under this Guaranty shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  No notice to or demand on the Guarantor shall be deemed to be a
waiver of the Lender’s right to take further action without notice or demand as
provided herein.  No waiver shall be applicable except in the specific instance
for which given or shall in any way impair the Lender’s rights or the
Guarantor’s liability in any other respect or at any other time, nor in any
event shall any modification or waiver of any provision of this Guaranty be
effective unless in writing and signed on behalf of the Lender.  The rights and
remedies provided in this Guaranty are cumulative and are not exclusive of any
other right or remedy provided by law, in equity or under any other agreement or
instrument.


16.  Representations and Warranties.  The Guarantor represents and warrants to
the Lender that:  (a) it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) the
Guarantor has full capacity and authority to execute, deliver and perform this
Guaranty, and the execution, delivery and performance of this Guaranty will not
(i) violate any law or regulation, (ii) violate any provision of the Guarantor’s
organizational documents, (iii) violate or constitute (with due notice or lapse
of time or both) a default under any indenture, agreement, license or other
instrument to which the Guarantor is a party or by which the Guarantor or any of
the Guarantor’s properties may be bound, (iv) violate any order of any court,
tribunal or governmental agency binding on the Guarantor or any of the
Guarantor’s properties, or (v) result in the creation or imposition of any lien
of any nature whatsoever on any of the Guarantor’s properties or assets; (c) no
approval or consent of, or filing or registration with, any federal, state or
local regulatory authority is required in connection with the execution,
delivery and performance of this Guaranty; and (d) this Guaranty constitutes the
legal, valid and binding obligation of the Guarantor, enforceable against the
Guarantor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally and except that enforceability may be subject to
general principles of equity.  These representations and warranties shall
survive the execution of this Guaranty.


17.  Stamp Taxes, Etc.  The Guarantor agrees to indemnify the Lender against any
claim or liability for any stamp, excise or other similar taxes and any
penalties or interest with respect thereto that may be imposed, levied,
collected, withheld or assessed by any jurisdiction in connection with the
execution and delivery of this Guaranty, any document related to this Guaranty
or any modification of this Guaranty or any such document.  This covenant shall
survive the termination of this Guaranty.


18.  Governing Law, Submission to Jurisdiction.  This Guaranty and the rights
and obligations of the Lender and of the Guarantor under this Guaranty shall be
governed by and construed in accordance with the laws of the State of New
York.  For purposes of any suit, action or proceeding involving this Guaranty or
any judgment entered by any court in respect of such suit, action or proceeding,
the Guarantor expressly submits to the non-exclusive jurisdiction of any state
or federal court sitting in the City of New York, New York, and agrees that any
order, process or other paper may be served upon the Guarantor within or without
such court’s jurisdiction by mailing a copy to the Guarantor at the Guarantor’s
address for notices provided in this Guaranty, provided that a reasonable time
for appearance is allowed.  The Guarantor irrevocably waives any objection the
Guarantor may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Guaranty brought in any such
court and further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  Nothing contained in this Guaranty shall affect the Lender’s right to
serve legal process in any other manner permitted by law or to bring any action
or proceeding against the Guarantor or the Guarantor’s property in the courts of
other jurisdictions.


19.  Severability.  Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate such provision or
render it unenforceable in any other jurisdiction.


20.  Notices.  Notices and other communications with respect to this Guaranty
shall be in writing (including telecommunications) and made or delivered to the
party to which such notice or other communication is required or permitted to be
given or made at the address(es) shown on the signature page of this Guaranty or
at such other address as shall be designated by such party in a written notice
to the other party given in accordance with this paragraph and shall be
considered delivered on receipt if telecommunicated or delivered by messenger or
courier service or five days after mailing, postage prepaid.  All mailed notices
shall be by certified or registered mail.


21.  Headings.  The headings used in this Guaranty are for convenience only and
shall not affect the construction of this Guaranty.


22.  Waiver of Jury Trial.  EACH PARTY TO THIS GUARANTY, AND BY ITS ACCEPTANCE
OF THIS GUARANTY THE LENDER, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO A JURY TRIAL OF ANY DISPUTE RELATING TO THIS GUARANTY AND AGREES THAT
ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.


[Remainder of page intentionally left blank. Signature page follows.]
 
 
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, or has caused this
Guaranty to be executed by its duly authorized officer(s) or partner(s), as of
the4th day of June, 2012.



 
DECISIONPOINT SYSTEMS, INC.
         
Address for Notices:
By:
/s/ Nicholas Toms   19655 Descartes   Name: Nicholas Toms   Foothill Ranch,
California 92610   Title:  Chief Executive Officer   Fax:  (949) 215-9642       

Attention:  Nicholas Toms,
CEO                                                                



with a copy to:


McMillan LLP
Bookfield Place, 181 Bay Street
Suite 4400
Toronto, Ontario M5J 2T3


Fax:  (416) 865-7048
Attention:  Wayne D. Gray






Lender’s Address for Notices:


Royal Bank of Canada
Commercial Financial Services
30 Duke Street West – 8th Floor
Kitchener, Ontario
N2H 3W5


Fax:  (519) 575-2248
Attention:  Account Manager re: Apex Systems Integrators Inc.


with a copy to:


Wildeboer Dellelce LLP
Suite 800, 365 Bay Street
Toronto, Ontario M5H 2V1


Fax:  (519) 741-9576
Attention:  Christopher A.J. Partridge

 
 
 
4